Citation Nr: 0016139	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Propriety of a severance of the veteran's service 
connection for depression.  

2.  Entitlement to an increased initial rating for a 
herniated disk, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to December 
1991, and from November 1992 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with an 
initial rating of 10 percent, for a herniated disk of the low 
back.  He responded with a September 1996 statement 
expressing disagreement with the initial rating for his low 
back disability.  A statement of the case was not afforded 
him until May 1998, and he responded with a VA Form 9 that 
same month.  This issue was thus perfected for appeal.  

In December 1997, the RO informed the veteran of a proposed 
severance of his service connection for depression; such was 
accomplished in April 1998.  The veteran responded with a May 
1998 notice of disagreement regarding the severance of 
service connection.  He was then provided a May 1998 
statement of the case on this issue, and he responded that 
same month with a VA Form 9, perfecting this issue for 
appeal.  A personal hearing at the RO was afforded the 
veteran in September 1998.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased initial rating for a service 
connected low back disability.  He is also appealing the 
severance of his service connection for depression.  A claim 
for an increased initial rating for a service connected 
disability is well grounded where the veteran asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  As the 
veteran has alleged an increase in the severity of his 
service connected disability, his claim is well grounded, and 
the VA's statutory duty to assist attaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

The VA's statutory duty to assist includes a duty to obtain 
all available medical records potentially pertinent to a 
pending claim.  According to the veteran's March 2000 written 
statement, he receives Social Security Disability benefits.  
The VA has a duty to obtain from the Social Security 
Administration the medical evidence used as part of that 
disability benefits claim and associate them with the record.  
38 U.S.C.A. § 5107(a) (West 1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  As these records may potentially 
affect the RO's severance of service connection for 
depression, that issue is also remanded at this time.  

When evaluating a service connected disability, the VA must 
consider all rating provisions that might be applicable.  
Regarding increased rating claims for musculoskeletal 
disabilities, the U. S. Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim.  This has not yet been 
accomplished; the medical evidence of record does not fully 
reflect the Court's pronouncements in DeLuca.  Therefore, 
further development is needed prior to final evaluation of 
the claim for an increased initial rating for a low back 
disability.  

As is noted in the introduction of this remand, this appeal 
arises from the initial rating of the veteran's service 
connected disability of the low back.  In such cases, the 
Court has stated that separate ratings can be assigned 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In reconsidering the veteran's claim, 
the RO must determine whether a staged rating is indicated by 
the evidence for any period of the veteran's pending claim.  
38 U.S.C.A. §§ 3.400, 3.500, 4.29, 4.30 (1999).  

According to the medical evidence of record, the VA 
physicians have noted inconsistencies in the veteran's 
accounts of his symptoms.  For example, VA clinical notes 
from January 1997 reflect the examiner's assessment that his 
symptoms "appear exaggerated."  Again in August 1997, a VA 
examiner described the veteran as "not cooperative with 
exam" and "histrionic."  Therefore, it is essential that 
the VA examination reports include reasoned medical opinions 
as to the consistency between the veteran's symptoms and the 
physicians' observations of objective manifestations of 
disability.




In light of the above, this claim is remanded for the 
following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder to 
include, but not limited to, any evidence 
associated with the veteran's claim for 
Social Security Disability benefits.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his 
lumbosacral spine disability.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  All 
indicated tests must be performed to 
include complete range of motion testing 
and, if required, x-rays.  The examiner 
should indicate whether there is any 
pain, paralysis, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service-connected lumbosacral spine due 
to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  These 
inquiries should not be limited to 
muscles and nerves.  The examiner should 
also explain any inconsistencies between 
the veteran's reports of his symptoms and 
the examiner's observations of objective 
manifestations of disability. 

4.  After completion of all requested 
development, the RO should review the 
veteran's claims.  The RO must consider 
if a staged rating is warranted for the 
veteran's low back disability, based on 
the evidence of record, in compliance 
with the Court's pronouncements in 
Fenderson.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




